Justice SAYLOR,
concurring.
I join the initial and final segments of the majority opinion (including the Court’s sufficiency and statutory review and the section pertaining to waiver), as well as the treatment of claims I, III, IV, and VII, and I concur in the result relative to the balance of the opinion.
With respect to claim II, I regard the Commonwealth’s evidence of Appellant’s participation in a proliferation of conspiracies as being very weak. Notably, the decision in Commonwealth v. Andrews, 564 Pa. 321, 768 A.2d 309 (2001), upon which the majority relies, involved a crime spree entailing separate criminal encounters at separate locations over the course of two days. See id. at 323-24, 768 A.2d at 310. I agree with the majority’s alternative disposition, however, in terms of a lack of sufficient prejudice relative to the penalty proceedings. See Majority Opinion, at 976.
In its treatment of claim IV, the majority relies upon a “sub silentio determination” of the common pleas court concerning issue preservation. See Majority Opinion, at 978-79. Left to my own devices, I would simply consider the need to resolve the issue-preservation concern to be obviated by the fact that the salient claim lacks merit. Accord Commonwealth v. Hughes, 581 Pa. 274, 304-05 n. 13, 865 A.2d 761, 779 n. 13 (2004).
As to the majority’s treatment to the prosecutor’s various references to “lies” on Appellant’s part, see Majority Opinion, at 980-82,1 simply cross-reference remarks I have previously offered supporting the admonition that “‘liar’ is an epithet to be used sparingly in argument to the jury.” Commonwealth v. Cox, 581 Pa. 107, 148, 863 A.2d 536, 560 (2004) (Saylor, J., concurring and dissenting) (quoting Hughes v. State, 437 A.2d 559, 571 (Del.1981)).
Concerning claim VI and the majority’s assessment concerning the absence of counsel during Appellant’s first preliminary hearing, I find the necessary analysis to be somewhat more complicated, given that other instances of denials of counsel *998at critical stages of criminal proceedings have been couched as structural error. See generally State v. Brown, 279 Conn. 498, 908 A.2d 169, 179-81 & n. 5 (2006) (discussing some relevant subtleties, while concluding nonetheless that denial of counsel at a preliminary hearing is subject to harmless-error review). Since there are some relevant legal questions pertaining to the Appellant’s first and uncounseled preliminary hearing which have not yet been directly addressed by this Court, my preference is to rely on the cure afforded to Appellant in the form of a second, counseled one. See Majority Opinion, at 952.